IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

PADMAJA CHARYA,               )
                              )
     Appellant,               )
                              )
          v.                  )
                              )               C.A. No. N21A-07-001 CLS
A SEED OF HOPE, JEWISH FAMILY )
SERVICES,                     )
and                           )
UNEMPLOYMENT INSURANCE        )
APPEAL BOARD                  )
                              )
     Appellees.

                       Date Submitted: October 15, 2021
                       Date Decided: December 15, 2021


Upon Appellant’s Appeal from a Decision of the Unemployment Insurance Appeal
                            Board. AFFIRMED.

                                   ORDER

Padmaja Charya, Wilmington, DE, 19802, Pro Se, Appellant.

Victoria W. Counihan, Esquire, Delaware Department of Justice, Wilmington,
Delaware, 19801, Attorney for Appellee, Delaware Division of Unemployment
Insurance.

Victoria Groff, Esquire, Delaware Department of Justice, Wilmington, Delaware,
19801, Attorney for Appellee, Delaware Unemployment Insurance Appeal Board.

Lauren E.M. Russell, Esquire, Young Conaway Stargatt & Taylor, Wilmington,
Delaware, 19801, Attorney for Appellee, Attorney for Appellee, A Seed of Hope
Counseling Center, LLC


SCOTT, J.
                                       1
      Upon consideration of Appellant Padmaja Charya’s (“Ms. Charya”) appeal

from the decision of the Unemployment Insurance Appeal Board (the “Board”)

affirming the decision of the Appeals Referee and ordering Ms. Charya to pay back

benefits as she was not eligible for unemployment benefits, and the record of the

case, it appears:

      1. Ms. Charya filed for unemployment benefits on December 1, 2019, as her

      employment with A Seed of Hope Counseling Center, LLC, ended. She was

      awarded and collected benefits for the weeks of December 7, 2019, and

      December 14, 2019. Ms. Charya’s weekly benefit was $400.00, and she

      elected to have federal taxes withdrawn and paid on her behalf to the IRS.

      2. The Delaware Division of Unemployment (“Division”), Appellee in this

      present case, investigated Ms. Charya’s claim and requested Ms. Charya

      provide severance information to the Division by January 9, 2020, even

      though nothing in Ms. Charya’s file indicated she may have received a

      severance package when her employment ended. The requested severance

      information was not provided by the deadline.

      3. On January 14, 2020, a Claims Deputy, issued a decision (“ineligibility

      decision”), finding Ms. Charya ineligible for benefits “effective with or for




                                        2
      week ending 12/07/19” for failure to respond to the Division’s investigation.1

      This ineligibility decision is the decision used to determine the overpayment

      amount, which is the issue before the Court in this appeal. The findings of fact

      of the ineligibility decision states: “The claimant was asked to provide copies

      of severance information. The information was due no later than January 9,

      2020. The claimant has not provided this information. They are ineligible for

      UI benefits until such time as the information is received.”

      4. Ms. Charya had until January 24, 2020, to appeal the ineligibility decision

      before the decision became binding. Ms. Charya filed an untimely appeal of

      the ineligibility decision on January 30, 2020.

      5. On March 9, 2020, an Appeals Referee, Kathleen D. Smith, held a hearing

      and issued a decision on the sole issue of the timeliness of Ms. Charya’s

      appeal. At the hearing, Ms. Charya testified she was dealing with a school

      shooting, death of her father, and her work and professional schedules were

      very demanding. She also stated she supplied all the documentation requested

      and admittedly missed the deadline. Because there was no evidence the

      ineligibility decision was mailed to the wrong address, which created a



1
 19 Del. C. 3315(2). Unemployment Insurance Regulation 6.2.1 provides a
claimant must report to the Delaware Division of Unemployment Insurance
whenever instructed to do so to establish eligibility for benefits.
                                          3
rebuttable presumption of delivery, and because Ms. Charya failed to provide

evidence “severe circumstance” which prevented her from filing the appeal

timely, the appeal was rejected, and the ineligibility decision became final and

binding.

6. Ms. Charya appealed the Appeals Referee Kathleen D. Smith’s decision

regarding her timeliness and on April 21, 2020, the Board denied review of

her appeal and affirmed the Appeals Referee’s determination finding Ms.

Charya did not provide “severe circumstances” which did not allow her to file

her appeal on time. Ms. Charya declined to appeal further. The ineligibility

decision is final and is not the appeal before this Court.

7. On July 22, 2020, the Division issued an overpayment order of $120.00

(“$120.00 overpayment order”) because nonfraudulent overpayment was

found for the same two weeks (the weeks ending on December 7, 2019, and

December 14, 2019), which Ms. Charya paid back to the Division. We do not

have access to the facts and circumstances surrounding this overpayment

order as it was not included in the record produced by the Board. However,

in the Division stated in its answering brief the overpayment of $120.00 was

due to Ms. Charya underreporting wages.




                                    4
8. Consequently, because of the ineligibility decision, the Division then began

a separate administrative proceeding to establish the overpayment amount to

recoup monies owed, which is the basis of this appeal. On December 2, 2020,

a Division Claims Deputy issued an overpayment determination

(“overpayment decision”) establishing overpayment of $800.00 total for the

two weeks Ms. Charya collected benefits in December 2019.

8. Ms. Charya appealed the overpayment decision. Upon a hearing before

Appeals Referee Kathleen D. Smith on April 6, 2021, the Appeals Referee

upheld the overpayment decision on April 8, 2021. Ms. Charya appealed to

the Board on April 10, 2021, and the Board affirmed Appeals Referee

Kathleen D. Smith’s decision on June 17, 2021. In the Board’s affirmation

opinion, it stated “the only issues to be considered during an appeal of an

overpayment decision are: (1) whether Claimant received overpayment

notice; (2) whether the amount of the overpayment is accurate; and (3)

whether the overpayment is directed toward the proper individual.” The

Board addressed the validity of the ineligibility decision by acknowledging

the ineligibility decision as valid and binding because Ms. Charya did not

timely appeal the ineligibility determination and she was heard on timeliness.

9. On June 27, 2021, Ms. Charya appealed the Board’s affirmation of Appeals

Referee Kathleen D. Smith’s overpayment decision to this Court.            On
                                   5
      September 1, 2021, Ms. Charya filed her Opening Brief. On September 21,

      2021, the Division filed an Answering Brief. Then, on October 5, 2021, Ms.

      Charya filed a Reply Brief to the Division’s Answering Brief.

      10. On appeal from the Unemployment Insurance Appeal Board, the Superior

      Court must determine if the Board's factual findings are supported by

      substantial evidence in the record and free from legal error.2 Substantial

      evidence is “such relevant evidence as a reasonable mind might accept as

      adequate to support a conclusion.”3 The Court must review the record to

      determine if the evidence is legally adequate to support the Board's factual

      findings.4 The Court does not “weigh evidence, determine questions of

      credibility or make its own factual evidence findings.”5

      11. On appeal, Ms. Charya attempts to relitigate the validity of the ineligibility

      decision, which is not before this Court. She contends she never received

      severance pay from her employer, nor did she receive information on

      severance policies. Attached to Ms. Charya’s appeal is an email thread from

      her former employer. She also raises an issue of overpayment of $120.00, due



2
  Unemployment Ins. Appeal Bd. v. Duncan, 621 A.2d 340, 342 (Del.1993).
3
  Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (citing Olney v.
Cooch, 425 A.2d 610, 614 (1981)).
4
  Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del.1965).
5
  Id. at 67.
                                        6
to underreported wages from the same two weeks in December 2019 at issue

here.

12. The Division argues the ineligibility decision is final and binding because

Ms. Charya filed an untimely appeal, which was denied by an Appeals Referee

after a hearing and was again denied by the Board on appeal because Ms.

Charya did not have good cause for her untimeliness. Therefore, because the

appealed decision is based upon the ineligibility decision, the Board made its

decision based on substantial evidence and is free from legal error. We agree.

The Division also contends any monies paid previously would be credited

toward the approved overpayment amount, $800.00.

11. The overpayment decision, which is the decision Ms. Charya has appealed

to this Court, is based upon the final and binding ineligibility decision. As

previously stated, the ineligibility decision became final and binding when the

Claims Deputy's found Ms. Charya’s appeal of the ineligibility decision was

untimely, and she lacked good cause for being untimely and the Board

affirmed the Claims Deputy when Ms. Charya attempted to appeal the issue

of timeliness.

12. Because the appeal before this Court, the overpayment decision, was

based on the final and binding ineligibility decision, it is supported by


                                   7
      substantial evidence, and the Court finds the overpayment decision to be free

      from legal error.

      12. The Court also finds the Board did not abuse its discretion when it

      affirmed the Referee's determination, or when it declined to hear the appeal

      pursuant to 19 Del. C. § 3320.            There is no evidence there was any

      administrative error on the part of the Department of Labor. The Court finds

      that these circumstances do not rise to a level where the Board would be

      required to act in the interests of justice.

      13. As mentioned in the Division’s Answering Brief, the payment Ms. Charya

      made before the overpayment decision was issued of $120.00 shall serve as a

      credit to the $800.00 now owed.

Therefore, for the reasons stated above, the decision of the Board is AFFIRMED.

      IT IS SO ORDERED.

                                                      /s/ Calvin L. Scott
                                                      Judge Calvin L. Scott, Jr.




                                            8